             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 1 of 45



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 NICHOLAS J. DEIULIIS,                          )
                                                )
                       Plaintiff,               )       Civil No. _______________________
                                                )
        v.                                      )
                                                )
 JORDAN ENGEL, Individually and                 )       JURY TRIAL DEMANDED
 d/b/a The Decolonial Atlas,                    )
 GOOD WORLDWIDE INC.,                           )
 LEO SHVEDSKY, and                              )
 BIG THINK, INC.,                               )
                                                )
                       Defendants.              )


                                         COMPLAINT

       AND NOW comes Plaintiff Nicholas J. DeIuliis (“Mr. DeIuliis” or “Plaintiff”), by and

through his undersigned counsel, and files this civil complaint (“Complaint”) with jury trial

demand against the above-captioned Defendants, and further pleads and states as follows:

                                       INTRODUCTION

       1.      This is a civil diversity action sounding in defamation and defamation per se.

       2.      Mr. DeIuliis was personally and individually—and incorrectly—targeted by name

in articles, internet content, and associated map entitled “Names and Locations of the Top 100

People Killing the Planet.”

       3.      Defendants, in their own words, specifically targeted Mr. DeIuliis by name in order

to “call [him] out” as one of 100 “decision makers in positions of power at major corporations”

who is “killing the planet.” Mr. DeIuliis was described as being a “CEO[] that can be named and

shamed” from a “very specific list of companies.”
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 2 of 45



       4.      The problem is that Defendants did so by knowingly and/or recklessly—and

falsely—identifying Mr. DeIuliis as the CEO of the coal company that Defendants wished to target

as a polluter, even though Mr. DeIuliis is not an officer, director, or employee of that coal company.

Defendants associated Mr. DeIuliis with the wrong company.

       5.      Mr. DeIuliis was and is the President and Chief Executive Officer of CNX

Resources Corporation (“CNX”), a Pittsburgh-based, publicly-traded clean energy natural gas

exploration and production company. Defendants, however, falsely and incorrectly identify Mr.

DeIuliis as being the CEO of an entirely different company, CONSOL Energy, Inc. (“CONSOL”),

which is a Pittsburgh-based, publicly-traded coal company for which Mr. DeIuliis is not an officer,

director, or employee.

       6.      Because both CNX and CONSOL are publicly-traded—and thus make their

ownership and leadership information readily and easily accessible to the public, including via

public corporate filings—it is inconceivable that Defendants could tie Mr. DeIuliis to the wrong

company, absent intentional, reckless, or extremely negligent conduct.

       7.      Defendants have defamed Mr. DeIuliis by falsely labeling him as the planet

“kill[er]” CEO of a coal company, CONSOL. This is incorrect and erroneous.

       8.      Defendants’ defamation of Mr. DeIuliis is particularly damaging to Mr. DeIuliis

and to his professional reputation because he has worked hard and invested years of time and effort

into promoting himself and his company, CNX, to investors, potential investors, and to the public

at large as leaders in the field of clean energy natural gas exploration and production. This has

included substantial effort devoted to distinguishing and separating himself, CNX, and the natural

gas industry from the stigmas associated with coal companies like the one that Defendants have




                                                -2-
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 3 of 45



falsely linked to Mr. DeIuliis, as such coal companies are publicly perceived as having large and

environmentally-unfriendly carbon footprints.

                                         THE PARTIES

       9.      Plaintiff Nicholas J. DeIuliis (“Mr. DeIuliis” or “Plaintiff”) is an adult individual

who resides in Allegheny County, Pennsylvania. Mr. DeIuliis is a Pennsylvania citizen.

       10.     Defendant Jordan Engel (“Engel”) is, upon information and belief, an adult

individual who resides in the State of New York and who regularly conducts business in the State

of New York, including doing business as “The Decolonial Atlas.” Defendant Engel is, upon

information and belief, a New York citizen.

       11.     Defendant Good Worldwide Inc. (“GOOD”) is, upon information and belief, a

Delaware corporation with a principal place of business in California and with offices located in

Manhattan, New York, New York.

       12.     Defendant Leo Shvedsky (“Shvedsky”) is, upon information and belief, an adult

individual who resides in California and regularly conducts business in the State of New York as

a writer for GOOD. Defendant Shvedsky is, upon information and belief, a California citizen.

       13.     Defendant Big Think, Inc. (“Big Think”) is, upon information and belief, a New

York corporation with a principal place of business in the State of New York and offices located

in Manhattan, New York, New York.

                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, as complete diversity exists and the matter in controversy exceeds $75,000, exclusive of

interest and costs.


                                                -3-
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 4 of 45



        15.     The Court has personal jurisdiction over all Defendants1 in this action, as all

Defendants have systematic and continuous contacts within the State of New York such that

exercise of general jurisdiction is proper; and, additionally or in the alternative, all Defendants

have contacts within New York with respect to the defamatory articles and materials at-issue, such

that exercise of specific jurisdiction is proper in this case.

        16.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because a substantial

part of the acts and/or omissions giving rise to the claims set forth herein occurred in this judicial

district.

                                   FACTUAL ALLEGATIONS

              Mr. DeIuliis’s Role as a Leader in the Industry of Clean Natural Gas

        17.     Mr. DeIuliis is a businessman in Pittsburgh, Pennsylvania, with years of experience

as a leader in the energy industry, which is an industry of longstanding importance to that region’s

economy.

        18.     From February 2011 through the present, Mr. DeIuliis was and is President of CNX

Resources Corporation (“CNX”), formerly named CONSOL Energy Inc.; and, from May 2014

through the present, Mr. DeIuliis additionally was and is Chief Executive Officer (“CEO”) of

CNX, formerly named CONSOL Energy Inc.

        19.     CNX is a publicly-traded corporation and is traded on the New York Stock

Exchange under the stock ticker “CNX.”

        20.     Prior to November 28, 2017, CNX, although identified at all times by stock ticker

“CNX,” was named “CONSOL Energy Inc.” (hereinafter, “Old CONSOL”).


1
    The term “Defendants,” as used herein, collectively refers to all named defendants: Engel,
    GOOD, Shvedsky, and Big Think.


                                                  -4-
               Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 5 of 45



        21.     Prior to November 28, 2017, CNX owned and operated both natural gas assets and

coal assets.

        22.     On November 28, 2017, a historic and much-publicized transaction occurred (the

“2017 Transaction”) pursuant to which CNX decided to divest itself of its coal assets and to cease

more than 150 years of prior involvement in the traditional coal industry.

        23.     From November 28, 2017 and forward, CNX would forgo coal operations and Mr.

DeIuliis would lead CNX in the field of clean natural gas exploration and production.

        24.     In the 2017 Transaction, CNX divested itself of its coal assets and a new coal

company was formed, CONSOL Energy Inc. (“CONSOL”), formerly named CONSOL Mining

Corporation. Since then, CONSOL has been and is publicly traded on the New York Stock

Exchange under stock ticker “CEIX.”

        25.     Mr. DeIuliis has never served as an officer, director, or employee of CONSOL.

        26.     Information related to the structure and leadership of both CNX and CONSOL, and

to the 2017 Transaction, has been and is readily publicly available via public corporate filings and

reporting.

        27.     Information related to the structure and leadership of both CNX and CONSOL, and

to the 2017 Transaction, has been and is readily publicly available via extensive media coverage.

        28.     Mr. DeIuliis has developed and fostered a professional reputation for himself and

for CNX, the company that he leads, an innovative and environmentally-responsible leader in the

field of clean natural gas energy exploration and production.

        29.     Since the 2017 Transaction, CNX’s dedicated focus has been on the natural gas

exploration and production market segment.




                                               -5-
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 6 of 45



       30.     CNX’s divestiture of its coal assets and other actions taken by CNX is estimated to

have achieved a 94 percent cumulative reduction in CNX’s carbon footprint from 2011 through

2018, with total Scope 1 and 2 carbon dioxide emissions (measured in thousands of metric tons of

CO2) reduced from 15,461.00 in 2011 to a mere 983.19 in 2018

       31.     Few other companies and other CEOs—in any industry—have reduced their

company’s carbon footprints by the extreme 94 percent amount achieved by Mr. DeIuliis and CNX

in a comparable period of time.

       32.     Mr. DeIuliis’s professional reputation as being the CEO of an environmentally-

responsible, clean natural gas company—and CNX’s reputation as being such a company—is of

extreme personal and professional importance to Mr. DeIuliis.

       33.     This reputational impact has significant economic importance as well, both to Mr.

DeIuliis’s own investments and to CNX. There is a growing trend among many investors,

including major universities and large managed funds, to avoid, divest, or limit investment in coal

companies or in companies perceived as having a large carbon footprint or as otherwise being

environmentally unfriendly. Relatedly, nature gas is often seen by such investors as clean or

preferable alternative investment.

       34.     For example, as reported by CNBC in a January 14, 2020 article, BlackRock Chief

Executive Larry Fink has stated: “Climate change has become a defining factor in companies’

long-term prospects … But awareness is rapidly changing, and I believe we are on the edge of a

fundamental reshaping of finance;” and “Climate change is almost invariably the top issue that

clients around the world raise with BlackRock. From Europe to Australia, South America to

China, Florida to Oregon, investors are asking how they should modify their portfolios.”




                                               -6-
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 7 of 45



       35.     This reputational impact has additional significant economic importance to Mr.

DeIuliis because, among other things, he—as CEO of a large company traded on the New York

Stock Exchange—is a candidate or potential candidate for service on the boards of directors of

other companies, for public speaking engagements, and for other similar sources of compensation

that are commonly available to similarly-situated corporate CEOs. Professional reputation and

good citizenship are of paramount importance in order to be considered for such positions and

opportunities, and particularly in light of the same growing environmental sensitivities that

increasingly affect investment decisions.

       36.     As set forth in the paragraphs that follow, Mr. DeIuliis has suffered damage to his

reputation and economically by the false, defamatory information disseminated by Defendants.

             Publications of False, Defamatory Information About Mr. DeIuliis:
               Defendant Engel, Individually and d/b/a The Decolonial Atlas

       37.     Upon information and belief, Defendant Engel authors and creates articles and

content for dissemination via the internet.

       38.     Upon information and belief, Defendant Engel’s above-described activities include

doing so by doing business as “The Decolonial Atlas” and by creating and maintaining an internet

blog by that name.

       39.     The Decolonial Atlas operates as a volunteer-run project that prioritizes its

information, namely their printed maps, for indigenous schools and cultural centers.

       40.     The Decolonial Atlas offers users the opportunity to donate to their efforts with

“100% of funds raised [going] toward[s] printing and mailing maps.”

       41.     The Decolonial Atlas describes itself as a “growing collection of maps” that it saves

“help us to challenge our relationships with the land, people, and state.” Further it acknowledges


                                               -7-
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 8 of 45



that the “orientation of a map, its projection, the presence of political borders, which features are

included or excluded, and the language used to label a map are all subject to the map-maker’s

bias—whether deliberate or not.”

        42.     On April 27, 2019, Defendant Engel published an article that he authored and an

accompanying map that he created entitled “Names and Locations of the Top 100 People Killing

the Planet” on his internet blog, The Decolonial Atlas (https://decolonialatlas.wordpress.com/).

A true and correct copy of the article (“Article”) is attached to this Complaint as Exhibit 1 and its

contents are incorporated to this Complaint in their entirety as if fully repeated and set forth herein.

        43.     Defendant Engel identified 100 corporations and CEOs worldwide in his map

published online (hereinafter referred to as the “Map”). A true and correct copy of the Map, as

downloaded from https://decolonialatlas.files.wordpress.com/2019/04/names-and-locations.png

on April 17, 2020, is attached to this Complaint as Exhibit 2 and the Map and its contents are

incorporated to this Complaint in their entirety as if fully repeated and set forth herein.

        44.     Upon information and belief, the Map, as it appears in Exhibit 2, is identical to the

Map as it was first published online on April 27, 2019.

        45.     The Map includes the Plaintiff in this case, “Nicholas DeIuliis.”

        46.     The Map states and represents that Mr. DeIuliis is affiliated with “Consol Energy”

in “Pittsburgh.”

        47.     The Map contains false and misleading information that defames Mr. DeIuliis.

        48.     In addition to the defamatory Map, Defendant Engel makes disparaging statements

including “the earth is not dying, it is being killed and those who are killing it have names and

address;” “Not just their companies, but them. Now it’s personal;” “Whether or not we separate



                                                 -8-
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 9 of 45



our recycling, these corporations will go on trashing the planet unless we stop them. The key

decision-makers at these companies have the privilege of relative anonymity, and with this map,

we’re trying to pull back that veil and call them out. These guys should feel the same personal

responsibility for saving the planet that we all feel.”

       49.     Defendant Engel’s widespread publication and dissemination of his defamatory

statements has generated at least 187 comments on The Decolonial Atlas web page alone, with

commentators calling for action against the named CEOs, inclusive of Mr. DeIuliis; and has

generated many additional similar comments elsewhere.

       50.     Defendant Engel’s widespread publication and dissemination of his defamatory

statements has incited commentators to call for actions against Mr. DeIuliis and the named

executives and to encourage harassing Mr. DeIuliis and the CEOs.

       51.     For example, one commenter identified as “Toni Massari” reacted to Defendant

Engel’s statements in a January 3, 2020 posted comment stating that “we, collectively have the

power to start undermining these people, by moving our money away from them, punishing the

banks who finance their enterprises, and building our own, alternative markets.”

       52.     Another commenter identified as “Lisa Yee-Litzenberg,” on September 26, 2019,

posted that “this is great but would be even better to have the email address of these CEOs so

people can write to them and make a specific ask,” which further encourages bloggers and readers

to unfairly harass Mr. DeIuliis.

       53.     Defendant Engel’s widespread publication and dissemination of his defamatory

statements have incited commentators to make threats against Mr. DeIuliis.




                                                 -9-
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 10 of 45



        54.     For example, a comment posted by a user identified as “jamjamdave” on April 29,

2019 stated, “threatening the executives with prosecution won’t work….If we want to change their

behavior we must promise that we will imprison their grandchildren in 2040 unless they act today

to prevent catastrophe”; and “[CEOs] think their wealth can insulate their grandchildren from the

worst effects. We need to threaten them with prison to make them re-think their priorities.”

        55.     The defamatory and false Map published by Defendant Engel on The Decolonial

Atlas, including the statements referenced above, is accessible to a worldwide audience.

        56.     Upon searching Defendant Engel’s titled “Names and Locations of the Top 100

People Killing the Planet” on Google search engine, it yielded “about 153,000,000 results” as of

April 17, 2020.

        57.     Defendant Engel additionally published and further disseminated the same Map and

article on the social media website Twitter under the handle “@decolonialatlas” on April 28, 2019.

The Twitter post was retweeted and redistributed 64 times by online users.

        58.     Defendant Engel additionally published and further disseminated the same Map and

article on the social media website Facebook under the account name “The Decolonial Atlas” on

April 28, 2019. The Facebook post was shared 1,200 times by online users.

        59.     Defendant Engel additionally published and further disseminated the same Map and

article on the social media website Instagram under the handle “@decolonialatlas” on April 28,

2019.

        60.     Defendant Engel additionally published and further disseminated the same Map by

producing and distributing printed copies of the Map and by advertising and making the same

available for order.



                                              - 10 -
               Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 11 of 45



         61.     Upon information and belief, Defendant Engel has profited financially from

defaming and publishing false information regarding Mr. DeIuliis.

         62.     Defendant Engel has and does publish and print the Map knowingly and

intentionally with the false, misleading, and defamatory reference of Mr. DeIullis as CEO of

CONSOL, which impairs his professional reputation and economic viability as an executive leader

of a natural gas corporation, CNX.

         63.     Defendant Engel authored, co-authored, and/or published a second edition or

revised edition of the article, dated September 2019.

         64.     The new article update correctly names the CEO for “Console Energy” [sic] as

“James A. Brock,” but fails to make any other revisions and does not revise the Map.

         65.     The Map remains unchanged on The Decolonial Atlas web site and social media

pages.

         66.     By maintaining the Map with Mr. DeIuliis named as the CEO of CONSOL, The

Decolonial Atlas continues to state that Mr. DeIuliis is a person responsible for “killing the planet.”

         67.     The Decolonial Atlas, despite having actual knowledge of the true and correct CEO

of CONSOL, has not taken any action to correct, revise, or remove Mr. DeIuliis’s affiliation with

CONSOL.

         68.     The Map remains in its original form as of April 17, 2020 by incorrectly listing Mr.

DeIuliis as CEO of CONSOL.

         69.     This incorrect Map is also available for continued distribution online and in print

upon request, which will continue to harm Mr. DeIuliis’s personal and professional reputation.




                                                - 11 -
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 12 of 45



       70.     Defendant Engel’s a failure to correct, revise, or remove the Map is particularly

egregious and outrageous because Defendant Engel has admitted actual knowledge of the

falsehood.

       71.     Defendant Engel’s failure to correct the Map despite his actual knowledge of its

falsehood is an intentional and malicious act to harm Mr. DeIuliis.

             Publications of False, Defamatory Information About Mr. DeIuliis:
                              Defendants GOOD and Shvedsky

       72.     Defendant GOOD is a media company with a presence on the internet. It states that

it is a “social impact company with a mass audience” that reaches “100 million energized, engaged,

and influential” individuals.

       73.     Defendant GOOD has influential “World-Leading Partners” in Google, the Bill and

Melinda Gates Foundation, the United Nations Foundation, Starbucks, and Lululemon.

       74.     Defendant GOOD “works[s] with brands and communities to create participatory

campaigns and shareable stories that drive powerful results across business and society.”

       75.     Defendant GOOD is an independent and separate entity from The Decolonial Atlas.

       76.     On April 30, 2019, an article entitled “These are the names and locations of the Top

100   people    who     are     killing   the   planet”   was   published   on   the   internet   at

https://www.good.is/articles/top-100-people-killing-planet, and which site is owned and operated

by Defendant GOOD. A true and correct copy of the article is attached to this Complaint as

Exhibit 3 and its contents are incorporated to this Complaint in their entirety as if fully repeated

and set forth herein.




                                                 - 12 -
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 13 of 45



       77.     Despite inclusion of the same defamatory Map, the article published by Defendant

GOOD was a new and separate publication than the prior article written by Defendant Engel.

       78.     The article was authored and/or published by Defendant GOOD and/or Defendant

Shvedsky, who, upon information and belief, is an employee or agent of GOOD.

       79.     Defendants GOOD and Shvedsky state in the article that, “After all, even if we’re

making responsible decisions on the local level, we’re ultimately still going to be left with a broken

planet if the decision makers in positions of power at major corporations and government continue

to freely pollute and cause irreparable harm to our wildlife and ecosystems.”

       80.     Defendants GOOD and Shvedsky urge their audience to “stop blaming [their]

neighbors” and that “real accountability starts up top.”

       81.     Defendants GOOD and Defendant Shvedsky publish, reference, adopt, and

incorporate into their own article the Map that incorrectly affiliates Mr. DeIuliis with CONSOL.

       82.     Defendants GOOD and Shvedsky increased the expansive audience where the Map

and article was accessible by republishing the Map and associated article on the social media

website Twitter under the handle “@good” on April 30, 2019.

       83.     Defendants GOOD and Shvedsky further increased the expansive audience where

the Map and article was accessible by republishing the Map and associated article on the social

media website Facebook using the account name “GOODHQ” on April 30, 2019.

       84.     As GOOD has a large audience that reaches millions of consumers, by publishing

the Map which contains false information, Defendants GOOD and Shvedsky have and will

continue to cause harm to Mr. DeIuliis.




                                                - 13 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 14 of 45



              Publications of False, Defamatory Information About Mr. DeIuliis:
                                   Defendant Big Think, Inc.

        85.     Defendant Big Think is a multimedia corporation described as achieving

“actionable lessons from the world’s greatest thinkers and doers make the Big Think audience

smarter, faster.”

        86.     Defendant Big Think reaches millions of users, including ‘thousands of experts

inside the Big Think network.”

        87.     Defendant Big Think provides consumers with the option to subscribe for

newsletters, videos, and podcasts through their premium service.

        88.     Defendant Big Think is a separate entity that operates independently from

Decolonial Atlas and Defendant Engel.

        89.     On May 6, 2019, an article titled, “Are these 100 people killing the planet?” was

published on the internet at

https://bigthink.com/strange-maps/climate-change?rebelltitem=1#rebelltitem1, which web site is

owned and operated by Defendant Big Think. A true and correct copy of the article is attached

to this Complaint as Exhibit 4 and its contents are incorporated to this Complaint in their entirety

as if fully repeated and set forth herein.

        90.     Defendant Big Think’s stated purpose for publishing the article is that: “The harm

that’s being done to the planet can be pinpointed, to a very specific list of companies. And those

companies have CEOs that can be named and shamed.”

        91.     Defendant Big Think publishes the Map that incorrectly identifies Mr. DeIuliis as

the CEO of CONSOL.




                                               - 14 -
             Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 15 of 45



       92.      Defendant Big Think increased the expansive audience where the Map and article

was accessible by republishing the same Map and article on the social media website Twitter

numerous times under the handle “@Big Think” with the most recent being November 27, 2019.

       93.      Defendant Big Think further increased the expansive audience where the Map and

article was accessible by republishing the same Map and article on the social media website

Facebook numerous times under the account name “Big Think” with the most recent being on

April 12, 2020.

       94.      Defendant Big Think continued to publish and republish the Map well after it was

acknowledged on The Decolonial Atlas’ web page that the map incorrectly identified Mr. DeIuliis

as the CEO of CONSOL.

       95.      Defendant Big Think intentionally and knowingly continues to disperse false

information and fails to correct, revise, or remove the erroneous map from publication.

       96.      As Defendant Big Think has a large audience that reaches millions of consumers,

by publishing the Map which contains false information, Big Think has and will continue to cause

harm to Mr. DeIuliis.

                            COUNT I: DEFAMATION PER SE
                (Defendant Engel, Individually and d/b/a The Decolonial Atlas)

       97.      Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       98.      In the Map and accompanying online Article first published and made available

online on April 27, 2019 and continuously available through the present, Defendant Engel defamed

Mr. DeIuliis.




                                              - 15 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 16 of 45



       99.      Defendant Engel did so as an individual author and/or creator and/or maintainer of

the Map, Article, and associated The Decolonial Atlas web site.

       100.     Defendant Engel did so by making the false statement that “Nicholas DeIuliis” is

the CEO or leader of “Consol Energy” in “Pittsburgh.”

       101.     The foregoing statement and representation is false.

       102.     Defendant Engel did so by making the related false statement that “Nicholas

DeIuliis” is one of the “Top 100 People Killing the Planet,” which was premised upon falsely

identifying him as the CEO or leader of CONSOL and/or falsely associating him as the CEO or

leader of a coal company.

       103.     The foregoing statement and representation is false.

       104.     Defendant Engel made these false statements and representations without privilege

or authorization.

       105.     Defendant Engel used these false statements as a basis and reason for then making

additional disparaging statements about Mr. DeIuliis, including as identified herein above.

       106.     Defendant Engel made these false statements and representations and disparaging

statements in an intentional effort to shame Mr. DeIuliis and damage his personal and professional

reputation.

       107.     Defendant Engel’s false statements and representations were and are easily shown

to be false because both CONSOL and CNX are publicly-traded corporations whose leadership

structure is readily available in public filings and elsewhere.

       108.     As such, Defendant Engel either knew but intentionally and maliciously

disregarded the truth, or should have known but recklessly disregarded the truth, with respect to


                                                - 16 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 17 of 45



the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.

       109.     At a minimum, Defendant Engel negligently disregarded the truth with respect to

the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.

       110.     Mr. DeIuliis is neither a public figure nor a limited-purpose public figure because,

with respect to the subject matter of the Map and the Article, he has chosen to not thrust himself

to the forefront of particular public controversies in order to influence the resolution of the issues

involved. Rather, until reacting and defending himself via the filing of this complaint and/or until

recently, Mr. DeIuliis has historically avoided engaging with critics like Defendant Engel.

       111.     In the alternative, even if Mr. DeIuliis is deemed to be a limited-purpose public

figure, the false statements and representations and disparaging statements were made with actual

malice because, as set forth above, because Defendant Engel knowingly or recklessly disregarded

the extensive publicly-filed and available documents as to CONSOL and CNX with the stated

intent of targeting Mr. DeIuliis personally and individually for purposes of shaming him and

causing him personal and reputational harm.

       112.     These false statements and representations and disparaging statements were and are

widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.

       113.     These false statements and representations and disparaging statements were and are

also widely disseminated to a global audience through the printing and dissemination of printed

paper Maps by Defendant Engel.




                                                - 17 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 18 of 45



       114.     These false statements and representations and disparaging statements constitute

defamation per se because they are of a nature that injures—and have injured—Mr. DeIuliis in his

trade, business, or profession.

       115.     Among other things, these false statements and representations and disparaging

statements constitute defamation per se because it is professionally damaging to Mr. DeIuliis to

be branded as being an extreme polluter, and as leading a company that is likewise branded as an

extreme polluter, when he has and is actively working to promote himself as a responsible

corporate leader and to promote himself and the company that he leads, CNX, as a clean natural

gas industry participant with an extremely-reduced carbon footprint.

       116.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendant Engel’s defamation.

       117.     While special damages are not required in an action for defamation per se, these

false statements and representations and disparaging statements have additionally caused Mr.

DeIuliis special damages in the form of the loss of income and/or potential income and/or things

having economic or pecuniary value.

       118.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for




                                              - 18 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 19 of 45



corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant Engel on Count I

and accordingly award relief as set forth in Plaintiff’s PRAYER FOR RELIEF below.

                               COUNT II: DEFAMATION
                (Defendant Engel, Individually and d/b/a The Decolonial Atlas)

       119.     Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       120.     In the alternative to the defamation per se pled in Count I, or in addition to it,

Defendant Engel has committed defamation, inclusive of the requisite special damages.

       121.     In the Map and accompanying online Article first published and made available

online on April 27, 2019 and continuously available through the present, Defendant Engel defamed

Mr. DeIuliis.

       122.     Defendant Engel did so as an individual author and/or creator and/or maintainer of

the Map, Article, and associated The Decolonial Atlas web site.

       123.     Defendant Engel did so by making the false statement that “Nicholas DeIuliis” is

the CEO or leader of “Consol Energy” in “Pittsburgh.”

       124.     The foregoing statement and representation is false.

       125.     Defendant Engel did so by making the related false statement that “Nicholas

DeIuliis” is one of the “Top 100 People Killing the Planet,” which was premised upon falsely




                                               - 19 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 20 of 45



identifying him as the CEO or leader of CONSOL and/or falsely associating him as the CEO or

leader of a coal company.

       126.     The foregoing statement and representation is false.

       127.     Defendant Engel made these false statements and representations without privilege

or authorization.

       128.     Defendant Engel used these false statements as a basis and reason for then making

additional disparaging statements about Mr. DeIuliis, including as identified herein above.

       129.     Defendant Engel made these false statements and representations and disparaging

statements in an intentional effort to shame Mr. DeIuliis and damage his personal and professional

reputation.

       130.     Defendant Engel’s false statements and representations were and are easily shown

to be false because both CONSOL and CNX are publicly-traded corporations whose leadership

structure is readily available in public filings and elsewhere.

       131.     As such, Defendant Engel either knew but intentionally and maliciously

disregarded the truth, or should have known but recklessly disregarded the truth, with respect to

the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.

       132.     At a minimum, Defendant Engel negligently disregarded the truth with respect to

the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.

       133.     Mr. DeIuliis is neither a public figure nor a limited-purpose public figure because,

with respect to the subject matter of the Map and the Article, he has chosen to not thrust himself


                                                - 20 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 21 of 45



to the forefront of particular public controversies in order to influence the resolution of the issues

involved. Rather, until reacting and defending himself via the filing of this complaint and/or until

recently, Mr. DeIuliis has historically avoided engaging with critics like Defendant Engel.

       134.     In the alternative, even if Mr. DeIuliis is deemed to be a limited-purpose public

figure, the false statements and representations and disparaging statements were made with actual

malice because, as set forth above, because Defendant Engel knowingly or recklessly disregarded

the extensive publicly-filed and available documents as to CONSOL and CNX with the stated

intent of targeting Mr. DeIuliis personally and individually for purposes of shaming him and

causing him personal and reputational harm.

       135.     These false statements and representations and disparaging statements were and are

widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.

       136.     These false statements and representations and disparaging statements were and are

also widely disseminated to a global audience through the printing and dissemination of printed

paper Maps by Defendant Engel.

       137.     These false statements have injured Mr. DeIuliis in his trade, business, or

profession.

       138.     Among other things, these false statements and representations and disparaging

statements are professionally damaging to Mr. DeIuliis because he is branded as being an extreme

polluter, and as leading a company that is likewise branded as an extreme polluter, when he has

and is actively working to promote himself as a responsible corporate leader and to promote




                                                - 21 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 22 of 45



himself and the company that he leads, CNX, as a clean natural gas industry participant with an

extremely-reduced carbon footprint.

       139.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendant Engel’s defamation.

       140.     These false statements and representations and disparaging statements have

additionally caused Mr. DeIuliis special damages in the form of the loss of income and/or potential

income and/or things having economic or pecuniary value.

       141.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for

corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant Engel on

Count II and accordingly award relief as set forth in Plaintiff’s PRAYER FOR RELIEF below.

                           COUNT III: DEFAMATION PER SE
                (Defendant Engel, Individually and d/b/a The Decolonial Atlas)

       142.     Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.


                                              - 22 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 23 of 45



       143.     Plaintiff specifically incorporates each and every paragraph of “COUNT I” and

“COUNT II,” above, as if fully repeated and set forth herein; and Plaintiff alleges that this

“COUNT III” for an additional instance of defamation is premised upon the same allegations, as

added to by the following.

       144.     In September 2019, Defendant Engel, individually and doing business and The

Decolonial Atlas, published what amounts to a second edition or revised edition of the Map and

Article.

       145.     In doing so, Defendant Engel engaged in a second instance of defamation.

       146.     Notably, this September 2019 publication of the revised Map and Article made

buried corrections at the bottom of the Article with respect to the corporate leaders of certain

companies and, in doing so, correctly names the CEO for “Console Energy” [sic] as “James A.

Brock.”

       147.     Despite this update, the Map remains unchanged and continues to incorrectly

identify Mr. DeIuliis as the CEO or leader of CONSOL.

       148.     Defendant Engel’s failure to correct, revise, or remove the Map—leaving Mr.

DeIuliis’s name on it and continuing to offer the Map for internet, social media, and printed

distribution in this form—is particularly egregious because, here, Defendant Engel undisputedly

and admittedly had actual knowledge of the falsehood.

       149.     Defendant Engel’s failure to correct the Map despite actual knowledge of its

falsehood is an intentional and malicious act to personally target and harm Mr. DeIuliis.




                                              - 23 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 24 of 45



       150.     As demonstrated by continued internet search hits and reader comments post-dating

September 2019, the widespread distribution of Defendant Engel’s false statements and

misrepresentations and disparaging statements continued and continues to the present.

       151.     These false statements and representations and disparaging statements were and are

widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.

       152.     These false statements and representations and disparaging statements were and are

also widely disseminated to a global audience through the printing and dissemination of printed

paper Maps by Defendant Engel.

       153.     These false statements and representations and disparaging statements constitute

defamation per se because they are of a nature that injures Mr. DeIuliis in his trade, business, or

profession.

       154.     Among other things, these false statements and representations and disparaging

statements constitute defamation per se because it is professionally damaging to Mr. DeIuliis to

be branded as being an extreme polluter, and as leading a company that is likewise branded as an

extreme polluter, when he has and is actively working to promote himself as a responsible

corporate leader and to promote himself and the company that he leads, CNX, as a clean natural

gas industry participant with an extremely-reduced carbon footprint.

       155.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendant Engel’s defamation.

       156.     While special damages are not required in an action for defamation per se, these

false statements and representations and disparaging statements have additionally caused Mr.



                                              - 24 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 25 of 45



DeIuliis special damages in the form of the loss of income and/or potential income and/or things

having economic or pecuniary value.

       157.      Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for

corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant Engel on

Count III and accordingly award relief as set forth in Plaintiff’s PRAYER FOR RELIEF below.

                                COUNT IV: DEFAMATION
                 (Defendant Engel, Individually and d/b/a The Decolonial Atlas)

       158.      Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       159.      Plaintiff specifically incorporates each and every paragraph of “COUNT I” and

“COUNT II” above, as if fully repeated and set forth herein; and Plaintiff alleges that this “COUNT

IV” for an additional instance of defamation is premised upon the same allegations, as added to by

the following.




                                              - 25 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 26 of 45



       160.     In the alternative to the defamation per se pled in Count III, or in addition to it,

Defendant Engel has committed defamation, inclusive of the requisite special damages.

       161.     In September 2019, Defendant Engel, individually and doing business and The

Decolonial Atlas, published what amounts to a second edition or revised edition of the Map and

Article.

       162.     In doing so, Defendant Engel engaged in a second instance of defamation.

       163.     Notably, this September 2019 publication of the revised Map and Article made

buried corrections at the bottom of the Article with respect to the corporate leaders of certain

companies and, in doing so, correctly names the CEO for “Console Energy” [sic] as “James A.

Brock.”

       164.     Despite this update, the Map remains unchanged and continues to incorrectly

identify Mr. DeIuliis as the CEO or leader of CONSOL.

       165.     Defendant Engel’s failure to correct, revise, or remove the Map—leaving Mr.

DeIuliis’s name on it and continuing to offer the Map for internet, social media, and printed

distribution in this form—is particularly egregious because, here, Defendant Engel undisputedly

and admittedly had actual knowledge of the falsehood.

       166.     Defendant Engel’s failure to correct the Map despite actual knowledge of its

falsehood is an intentional and malicious act to personally target and harm Mr. DeIuliis.

       167.     As demonstrated by continued internet search hits and reader comments post-dating

September 2019, the widespread distribution of Defendant Engel’s false statements and

misrepresentations and disparaging statements continued and continues to the present.




                                               - 26 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 27 of 45



       168.     These false statements and representations and disparaging statements were and are

widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.

       169.     These false statements and representations and disparaging statements were and are

also widely disseminated to a global audience through the printing and dissemination of printed

paper Maps by Defendant Engel.

       170.     These false statements and representations and disparaging statements have injured

Mr. DeIuliis in his trade, business, or profession.

       171.     Among other things, these false statements and representations and disparaging

statements are professionally damaging to Mr. DeIuliis because he is branded as being an extreme

polluter, and as leading a company that is likewise branded as an extreme polluter, when he has

and is actively working to promote himself as a responsible corporate leader and to promote

himself and the company that he leads, CNX, as a clean natural gas industry participant with an

extremely-reduced carbon footprint.

       172.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendant Engel’s defamation.

       173.     These false statements and representations and disparaging statements have

additionally caused Mr. DeIuliis special damages in the form of the loss of income and/or potential

income and/or things having economic or pecuniary value.

       174.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be



                                                - 27 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 28 of 45



environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for

corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant Engel on

Count IV and accordingly award relief as set forth in Plaintiff’s PRAYER FOR RELIEF below.

                             COUNT V: DEFAMATION PER SE
                              (Defendants GOOD and Shvedsky)

       175.     Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       176.     On April 30, 2019, Defendants GOOD and Shvedsky authored and/or published a

new article entitled “These are the names and locations of the Top 100 people who are killing the

planet” on the website https://www.good.is/articles/top-100-people-killing-planet, which is owned

and operated by GOOD.

       177.     Defendants GOOD and Shvedsky include, adopt, and republish the defamatory

Map with new and additional commentary in a new and separate publication from the prior Article

written and published by Defendant Engel. This publication was made online on April 30, 2019

and has been continuously available through the present.

       178.     Defendants GOOD and Shvedsky defamed Mr. DeIuliis by making the false

statement that “Nicholas DeIuliis” is the CEO or leader of “Consol Energy” in “Pittsburgh.”


                                              - 28 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 29 of 45



       179.     The foregoing statement and representation is false.

       180.     Defendants GOOD and Shvedsky defamed Mr. DeIuliis by making the related false

statement that “Nicholas DeIuliis” is one of the “Top 100 People Killing the Planet,” which was

premised upon falsely identifying him as the CEO or leader of CONSOL and/or falsely associating

him as the CEO or leader of a coal company.

       181.     The foregoing statement and representation is false.

       182.     Defendants GOOD and Shvedsky defamed Mr. DeIuliis by making the related false

statement that “Nicholas DeIuliis” is a person who “freely pollute[s] and cause[s] irreparable harm

to our wildlife and ecosystems,” which was premised upon falsely identifying him as the CEO or

leader of CONSOL and/or falsely associating him as the CEO or leader of a coal company.

       183.     The foregoing statement and representation is false.

       184.     Defendants GOOD and Shvedsky made these false statements and representations

without privilege or authorization.

       185.     Defendants GOOD and Shvedsky used these false statements as a basis and reason

for then making additional disparaging statements about Mr. DeIuliis, including as identified

herein above.

       186.     Defendants GOOD and Shvedsky made these false statements and representations

and disparaging statements in an intentional effort to shame Mr. DeIuliis and damage his personal

and professional reputation.

       187.     Defendants GOOD and Shvedsky’s false statements and representations were and

are easily shown to be false because both CONSOL and CNX are publicly-traded corporations

whose leadership structure is readily available in public filings and elsewhere.


                                               - 29 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 30 of 45



       188.     As such, Defendants GOOD and Shvedsky either knew but intentionally and

maliciously disregarded the truth, or should have known but recklessly disregarded the truth, with

respect to the false statements and representations and disparaging statements that falsely tied Mr.

DeIuliis to CONSOL and/or to coal.

       189.     At a minimum, Defendants GOOD and Shvedsky negligently disregarded the truth

with respect to the false statements and representations and disparaging statements that falsely tied

Mr. DeIuliis to CONSOL and/or to coal.

       190.     Mr. DeIuliis is neither a public figure nor a limited-purpose public figure because,

with respect to the subject matter of the Map and the Article, he has chosen to not thrust himself

to the forefront of particular public controversies in order to influence the resolution of the issues

involved. Rather, until reacting and defending himself via the filing of this complaint and/or until

recently, Mr. DeIuliis has historically avoided engaging with critics like Defendants GOOD and

Shvedsky.

       191.     In the alternative, even if Mr. DeIuliis is deemed to be a limited-purpose public

figure, the false statements and representations and disparaging statements were made with actual

malice because, as set forth above, because Defendants GOOD and Shvedsky knowingly or

recklessly disregarded the extensive publicly-filed and available documents as to CONSOL and

CNX with the stated intent of targeting Mr. DeIuliis personally and individually for purposes of

shaming him and causing him personal and reputational harm.

       192.     These false statements and representations, and disparaging statements were and

are widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.




                                                - 30 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 31 of 45



       193.     These false statements and representations and disparaging statements constitute

defamation per se because they are of a nature that injures—and have injured—Mr. DeIuliis in his

trade, business, or profession.

       194.     Among other things, these false statements and representations and disparaging

statements constitute defamation per se because it is professionally damaging to Mr. DeIuliis to

be branded as being an extreme polluter, and as leading a company that is likewise branded as an

extreme polluter, when he has and is actively working to promote himself as a responsible

corporate leader and to promote himself and the company that he leads, CNX, as a clean natural

gas industry participant with an extremely-reduced carbon footprint.

       195.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendants GOOD and Shvedsky’s defamation.

       196.     While special damages are not required in an action for defamation per se, these

false statements and representations and disparaging statements have additionally caused Mr.

DeIuliis special damages in the form of the loss of income and/or potential income and/or things

having economic or pecuniary value.

       197.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for




                                              - 31 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 32 of 45



corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant GOOD and

Defendant Shvedsky on Count V and accordingly award relief as set forth in Plaintiff’s PRAYER

FOR RELIEF below.

                                   COUNT VI: DEFAMATION
                                 (Defendants GOOD and Shvedsky)

       198.     Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       199.     In the alternative to the defamation per se pled in Count V, or in addition to it,

Defendants GOOD and Shvedsky have committed defamation, inclusive of the requisite special

damages.

       200.     On April 30, 2019, Defendants GOOD and Shvedsky authored and/or published a

new article entitled “These are the names and locations of the Top 100 people who are killing the

planet” on the website https://www.good.is/articles/top-100-people-killing-planet, which is owned

and operated by GOOD.

       201.     Defendants GOOD and Shvedsky include, adopt, and republish the defamatory

Map with new and additional commentary in a new and separate publication from the prior Article

written and published by Defendant Engel. This publication was made online on April 30, 2019

and has been continuously available through the present.

       202.     Defendants GOOD and Shvedsky defamed Mr. DeIuliis by making the false

statement that “Nicholas DeIuliis” is the CEO or leader of “Consol Energy” in “Pittsburgh.”


                                              - 32 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 33 of 45



       203.     The foregoing statement and representation is false.

       204.     Defendants GOOD and Shvedsky defamed Mr. DeIuliis by making the related false

statement that “Nicholas DeIuliis” is one of the “Top 100 People Killing the Planet,” which was

premised upon falsely identifying him as the CEO or leader of CONSOL and/or falsely associating

him as the CEO or leader of a coal company.

       205.     The foregoing statement and representation is false.

       206.     Defendants GOOD and Shvedsky defamed Mr. DeIuliis by making the related false

statement that “Nicholas DeIuliis” is a person who “freely pollute[s] and cause[s] irreparable harm

to our wildlife and ecosystems,” which was premised upon falsely identifying him as the CEO or

leader of CONSOL and/or falsely associating him as the CEO or leader of a coal company.

       207.     The foregoing statement and representation is false.

       208.     Defendants GOOD and Shvedsky made these false statements and representations

without privilege or authorization.

       209.     Defendants GOOD and Shvedsky used these false statements as a basis and reason

for then making additional disparaging statements about Mr. DeIuliis, including as identified

herein above.

       210.     Defendants GOOD and Shvedsky made these false statements and representations

and disparaging statements in an intentional effort to shame Mr. DeIuliis and damage his personal

and professional reputation.

       211.     Defendants GOOD and Shvedsky’s false statements and representations were and

are easily shown to be false because both CONSOL and CNX are publicly-traded corporations

whose leadership structure is readily available in public filings and elsewhere.


                                               - 33 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 34 of 45



       212.     As such, Defendants GOOD and Shvedsky either knew but intentionally and

maliciously disregarded the truth, or should have known but recklessly disregarded the truth, with

respect to the false statements and representations and disparaging statements that falsely tied Mr.

DeIuliis to CONSOL and/or to coal.

       213.     At a minimum, Defendants GOOD and Shvedsky negligently disregarded the truth

with respect to the false statements and representations and disparaging statements that falsely tied

Mr. DeIuliis to CONSOL and/or to coal.

       214.     Mr. DeIuliis is neither a public figure nor a limited-purpose public figure because,

with respect to the subject matter of the Map and the Article, he has chosen to not thrust himself

to the forefront of particular public controversies in order to influence the resolution of the issues

involved. Rather, until reacting and defending himself via the filing of this complaint and/or until

recently, Mr. DeIuliis has historically avoided engaging with critics like Defendants GOOD and

Shvedsky.

       215.     In the alternative, even if Mr. DeIuliis is deemed to be a limited-purpose public

figure, the false statements and representations and disparaging statements were made with actual

malice because, as set forth above, because Defendants GOOD and Shvedsky knowingly or

recklessly disregarded the extensive publicly-filed and available documents as to CONSOL and

CNX with the stated intent of targeting Mr. DeIuliis personally and individually for purposes of

shaming him and causing him personal and reputational harm.

       216.     These false statements and representations, and disparaging statements were and

are widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.




                                                - 34 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 35 of 45



       217.     These false statements and representations and disparaging statements have injured

Mr. DeIuliis in his trade, business, or profession.

       218.     Among other things, these false statements and representations and disparaging

statements are professionally damaging to Mr. DeIuliis because he is branded as being an extreme

polluter, and as leading a company that is likewise branded as an extreme polluter, when he has

and is actively working to promote himself as a responsible corporate leader and to promote

himself and the company that he leads, CNX, as a clean natural gas industry participant with an

extremely-reduced carbon footprint.

       219.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendants GOOD and Shvedsky’s defamation.

       220.     These false statements and representations and disparaging statements have

additionally caused Mr. DeIuliis special damages in the form of the loss of income and/or potential

income and/or things having economic or pecuniary value.

       221.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for

corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.




                                                - 35 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 36 of 45



       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant GOOD and

Defendant Shvedsky on Count VI and accordingly award relief as set forth in Plaintiff’s PRAYER

FOR RELIEF below.

                            COUNT VII: DEFAMATION PER SE
                                 (Defendant Big Think)

       222.     Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       223.     On May 6, 2019, Defendant Big Think authored and/or published a new article

entitled “Are these 100 people killing the planet?” on the website “https://bigthink.com/strange-

maps/climate-change?rebelltitem=1#rebelltitem1,” which is owned and operated by Big Think.

       224.     Defendant Big Think includes, adopts, and republishes the defamatory Map with

new and additional commentary in a new and separate publication from the prior Article written

and published by Defendant Engel. This publication was made online on May 6, 2019 and has

been continuously available through the present.

       225.     Defendant Big Think defamed Mr. DeIuliis by making the false statement that

“Nicholas DeIuliis” is the CEO or leader of “Consol Energy” in “Pittsburgh.”

       226.     The foregoing statement and representation is false.

       227.     Defendant Big Think defamed Mr. DeIuliis by making the related false statement

that “Nicholas DeIuliis” is one of the “Top 100 People Killing the Planet,” which was premised

upon falsely identifying him as the CEO or leader of CONSOL and/or falsely associating him as

the CEO or leader of a coal company.




                                               - 36 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 37 of 45



       228.     The foregoing statement and representation is false.

       229.     Defendant Big Think defamed Mr. DeIuliis by making the related false statement

that “Nicholas DeIuliis” is a person who should and “can be named and shamed” because “[t]he

harm that’s being done to the planet can be pinpointed, to a very specific list of companies” that

includes a company under the leadership of “Nicholas DeIuliis.” The foregoing was premised

upon falsely identifying Mr. DeIuliis as the CEO or leader of CONSOL and/or falsely associating

him as the CEO or leader of a coal company.

       230.     The foregoing statements and representations are false.

       231.     Defendant Big Think made these false statements and representations without

privilege or authorization.

       232.     Defendant Big Think used these false statements as a basis and reason for then

making additional disparaging statements about Mr. DeIuliis, including as identified herein above.

       233.     Defendant Big Think made these false statements and representations and

disparaging statements in an intentional effort to shame Mr. DeIuliis and damage his personal and

professional reputation.

       234.     Defendant Big Think’s false statements and representations were and are easily

shown to be false because both CONSOL and CNX are publicly-traded corporations whose

leadership structure is readily available in public filings and elsewhere.

       235.     As such, Defendant Big Think either knew but intentionally and maliciously

disregarded the truth, or should have known but recklessly disregarded the truth, with respect to

the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.



                                               - 37 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 38 of 45



       236.     At a minimum, Defendant Big Think negligently disregarded the truth with respect

to the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.

       237.     Mr. DeIuliis is neither a public figure nor a limited-purpose public figure because,

with respect to the subject matter of the Map and the Article, he has chosen to not thrust himself

to the forefront of particular public controversies in order to influence the resolution of the issues

involved. Rather, until reacting and defending himself via the filing of this complaint and/or until

recently, Mr. DeIuliis has historically avoided engaging with critics like Defendant Big Think.

       238.     In the alternative, even if Mr. DeIuliis is deemed to be a limited-purpose public

figure, the false statements and representations and disparaging statements were made with actual

malice because, as set forth above, because Defendant Big Think knowingly or recklessly

disregarded the extensive publicly-filed and available documents as to CONSOL and CNX with

the stated intent of targeting Mr. DeIuliis personally and individually for purposes of shaming him

and causing him personal and reputational harm.

       239.     These false statements and representations and disparaging statements were and are

widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.

       240.     These false statements and representations and disparaging statements constitute

defamation per se because they are of a nature that injures—and have injured—Mr. DeIuliis in his

trade, business, or profession.

       241.     Among other things, these false statements and representations and disparaging

statements constitute defamation per se because it is professionally damaging to Mr. DeIuliis to




                                                - 38 -
                Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 39 of 45



be branded as being an extreme polluter, and as leading a company that is likewise branded as an

extreme polluter, when he has and is actively working to promote himself as a responsible

corporate leader and to promote himself and the company that he leads, CNX, as a clean natural

gas industry participant with an extremely-reduced carbon footprint.

         242.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendant Big Think’s defamation.

         243.     While special damages are not required in an action for defamation per se, these

false statements and representations and disparaging statements have additionally caused Mr.

DeIuliis special damages in the form of the loss of income and/or potential income and/or things

having economic or pecuniary value.

         244.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for

corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

         WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant Big Think, Inc.

on Count VII and accordingly award relief as set forth in Plaintiff’s PRAYER FOR RELIEF

below.


                                                - 39 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 40 of 45



                                 COUNT VIII: DEFAMATION
                                    (Defendant Big Think)

       245.     Plaintiff incorporates each and every of the foregoing paragraphs as if fully

repeated and set forth herein.

       246.     In the alternative to the defamation per se pled in Count VII, or in addition to it,

Defendant Big Think has committed defamation, inclusive of the requisite special damages.

       247.     On May 6, 2019, Defendant Big Think authored and/or published a new article

entitled “Are these 100 people killing the planet?” on the website “https://bigthink.com/strange-

maps/climate-change?rebelltitem=1#rebelltitem1,” which is owned and operated by Big Think.

       248.     Defendant Big Think includes, adopts, and republishes the defamatory Map with

new and additional commentary in a new and separate publication from the prior Article written

and published by Defendant Engel. This publication was made online on May 6, 2019 and has

been continuously available through the present.

       249.     Defendant Big Think defamed Mr. DeIuliis by making the false statement that

“Nicholas DeIuliis” is the CEO or leader of “Consol Energy” in “Pittsburgh.”

       250.     The foregoing statement and representation is false.

       251.     Defendant Big Think defamed Mr. DeIuliis by making the related false statement

that “Nicholas DeIuliis” is one of the “Top 100 People Killing the Planet,” which was premised

upon falsely identifying him as the CEO or leader of CONSOL and/or falsely associating him as

the CEO or leader of a coal company.

       252.     The foregoing statement and representation is false.




                                               - 40 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 41 of 45



       253.     Defendant Big Think defamed Mr. DeIuliis by making the related false statement

that “Nicholas DeIuliis” is a person who should and “can be named and shamed” because “[t]he

harm that’s being done to the planet can be pinpointed, to a very specific list of companies” that

includes a company under the leadership of “Nicholas DeIuliis.” The foregoing was premised

upon falsely identifying Mr. DeIuliis as the CEO or leader of CONSOL and/or falsely associating

him as the CEO or leader of a coal company.

       254.     The foregoing statements and representations are false.

       255.     Defendant Big Think made these false statements and representations without

privilege or authorization.

       256.     Defendant Big Think used these false statements as a basis and reason for then

making additional disparaging statements about Mr. DeIuliis, including as identified herein above.

       257.     Defendant Big Think made these false statements and representations and

disparaging statements in an intentional effort to shame Mr. DeIuliis and damage his personal and

professional reputation.

       258.     Defendant Big Think’s false statements and representations were and are easily

shown to be false because both CONSOL and CNX are publicly-traded corporations whose

leadership structure is readily available in public filings and elsewhere.

       259.     As such, Defendant Big Think either knew but intentionally and maliciously

disregarded the truth, or should have known but recklessly disregarded the truth, with respect to

the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.




                                               - 41 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 42 of 45



       260.     At a minimum, Defendant Big Think negligently disregarded the truth with respect

to the false statements and representations and disparaging statements that falsely tied Mr. DeIuliis

to CONSOL and/or to coal.

       261.     Mr. DeIuliis is neither a public figure nor a limited-purpose public figure because,

with respect to the subject matter of the Map and the Article, he has chosen to not thrust himself

to the forefront of particular public controversies in order to influence the resolution of the issues

involved. Rather, until reacting and defending himself via the filing of this complaint and/or until

recently, Mr. DeIuliis has historically avoided engaging with critics like Defendant Big Think.

       262.     In the alternative, even if Mr. DeIuliis is deemed to be a limited-purpose public

figure, the false statements and representations and disparaging statements were made with actual

malice because, as set forth above, because Defendant Big Think knowingly or recklessly

disregarded the extensive publicly-filed and available documents as to CONSOL and CNX with

the stated intent of targeting Mr. DeIuliis personally and individually for purposes of shaming him

and causing him personal and reputational harm.

       263.     These false statements and representations and disparaging statements were and are

widely disseminated to a global audience as a result, as demonstrated by the search hits, reader

comments, and social media notes included herein above.

       264.     These false statements and representations and disparaging statements have injured

Mr. DeIuliis in his trade, business, or profession.

       265.     Among other things, these false statements and representations and disparaging

statements are professionally damaging to Mr. DeIuliis because he is branded as being an extreme

polluter, and as leading a company that is likewise branded as an extreme polluter, when he has




                                                - 42 -
              Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 43 of 45



and is actively working to promote himself as a responsible corporate leader and to promote

himself and the company that he leads, CNX, as a clean natural gas industry participant with an

extremely-reduced carbon footprint.

       266.     Mr. DeIuliis has, in fact, suffered reputational damages, both personally and

professionally, as a result of Defendant Big Think’s defamation.

       267.     These false statements and representations and disparaging statements have

additionally caused Mr. DeIuliis special damages in the form of the loss of income and/or potential

income and/or things having economic or pecuniary value.

       268.     Among other things, these false statements and representations and disparaging

statements have caused Mr. DeIuliis special damages because public perception of Mr. DeIuliis as

being a polluter—and by association, the implication that any company that he leads must be

environmentally unfriendly and/or a coal industry participant—has or may have: (i) driven down

the stock price of Mr. DeIuliis’s company, CNX, including shares owned by Mr. DeIuliis;

(ii) caused investors or potential investors to avoid, divest from, or limit investment in Mr.

DeIuliis’s company, CNX; and (iii) caused Mr. DeIuliis to be passed over or not considered for

corporate board positions, speaking engagements, and/or other opportunities for additional income

typically available to the CEO of a publicly-traded corporation.

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against Defendant Big Think on

Count VIII and accordingly award relief as set forth in Plaintiff’s PRAYER FOR RELIEF below.

                                     JURY TRIAL DEMAND

   269.         Plaintiff demands a jury trial for all claims so triable.



                                                 - 43 -
            Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 44 of 45



                                       PRAYER FOR RELIEF

       WHEREFORE, upon all the facts and circumstances herein alleged, Plaintiff respectfully

requests that this Court enter judgment in favor of Plaintiff and against each Defendant on the

causes of action alleged as follows:

       a.      declaring and holding each Defendant liable for defamation;

       b.      declaring and holding each Defendant liable for defamation per se;

       c.      permanently enjoining Defendants from disseminating the defamatory content and

               ordering that Defendants take all actions within their power and/or control to

               remove and delete the defamatory content from web sites and other media;

       d.      awarding Plaintiff, and ordering Defendants to jointly and severally pay,

               compensatory damages in excess of $75,000, including but not limited to monetary

               damages for loss of investment value, loss of business opportunities, and personal

               and professional reputational harm;

       e.      awarding Plaintiff in the alternative, and ordering Defendants to pay, nominal

               damages;

       f.      awarding Plaintiff, and ordering Defendants to pay, punitive damages, to the extent

               supported by law;

       g.      awarding Plaintiff, and ordering Defendants to pay, reasonable attorneys’ fees and

               costs, to the extent supported by law; and

       h.      awarding Plaintiff any other supported damages or relief as is just and proper.




                                              - 44 -
           Case 1:20-cv-03252 Document 1 Filed 04/24/20 Page 45 of 45



Dated: April 24, 2020

                                        /s/ Ellen Nunno Corbo
                                        Ellen Nunno Corbo (NY I.D. No. 4856647)
                                        BURNS WHITE LLC
                                        425 5th Avenue, 5th Floor
                                        New York, NY 10016
                                        Tel.:    (609) 315-6933
                                        Fax:     (412) 995-3300
                                        E-mail: encorbo@burnswhite.com

                                              and

                                        David B. White (pro hac vice pending)
                                        Thomas M. Pohl (pro hac vice pending)
                                        BURNS WHITE LLC
                                        Burns White Center
                                        48 26th Street
                                        Pittsburgh, PA 15222
                                        Tel.:    (412) 995-3000
                                        Fax:     (412) 995-3300
                                        E-mail: dbwhite@burnswhite.com
                                                 tmpohl@burnswhite.com

                                        Counsel for Plaintiff Nicholas J. DeIuliis




                                     - 45 -
